DETAILED ACTION
This office action is a response to an application filed on 10/18/2021, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 11-13, 15-17, 18 and 22 of U.S. Patent No. 11,184,914B2 (hereinafter,“Guo”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
In response to claim 1, 
Guo teaches a method of a User Equipment (UE) configured with Discontinuous Reception (DRX), comprising: receiving a configuration to indicate whether an Uplink (UL) transmission can be stopped (claim 1, paragraph 2 teaches this limitation); 
starting a period in response to starting of repetitions of the UL transmission (claim 1, paragraph 3 teaches this imitation); and 
stopping remaining repetitions of the UL transmission if a puncturing indication is received by the UE and the configuration indicates that the UL transmission can be stopped, wherein the puncturing indication and the configuration are separate information (claim 1, paragraph 5 teaches this limitation).
In response to claim 2, 
Guo teaches wherein the period is started at a timing offset after the repetitions of the UL transmission is started (claim 3, paragraph 1 teaches this limitation).
In response to claim 3, 
Guo teaches wherein the timing offset is one Transmission Time Interval (TTI) (claim 4, paragraph 1 teaches this limitation).
In response to claim 4, 
Guo teaches wherein the repetitions of the UL transmission last more than one TTI (claim 5, paragraph 1 teaches this limitation).
In response to claim 5, 
Guo teaches further comprising monitoring a Downlink (DL) control signaling for the puncturing indication (claim 1, paragraph 4 teaches this limitation).
In response to claim 6, 
Guo teaches wherein monitoring the DL control signaling occurs during the period (claim 1, paragraph 4 teaches this limitation).


In response to claim 7, 
Guo teaches wherein the DL control signaling is transmitted on Physical Downlink Control Channel (PDCCH) (claim 6, paragraph 1 teaches this limitation).
In response to claim 8, 
Guo teaches wherein the DL control signaling indicates an identity of a Hybrid Automatic Repeat Request (HARQ) process, wherein the remaining repetitions of the UL transmission, transmitted by or is to be transmitted by the HARQ process, is stopped (claim 1, paragraph 1 teaches this limitation).
In response to claim 9, 
Guo teaches wherein the period ends in response to an end of the repetitions of the UL transmission (claim 8, paragraph 1 teaches this limitation).
In response to claim 10, 
Guo teaches wherein length of the period is based on repetition times of the UL transmission (claim 11, paragraph 1 teaches this limitation).
In response to claim 11, 
Guo teaches a User Equipment (UE) configured with Discontinuous Reception (DRX), comprising: a memory (claim 11, paragraph 2 teaches this limitation); and
a processor operatively coupled to the memory, wherein the processor is configured to execute a program code to (claim 12, paragraph 2 teaches this limitation): 
receive a configuration to indicate whether an Uplink (UL) transmission can be stopped (claim 12, paragraph 3 teaches this limitation); 
start a period in response to starting of repetitions of the UL transmission (claim 12, paragraph 4 teaches this limitation); and 
stop remaining repetitions of the UL transmission if a puncturing indication is received by the UE and the configuration indicates that the UL transmission can be stopped, wherein the puncturing indication and the configuration are separate information (claim 12, paragraph 6 teaches this limitation).
In response to claim 12, 
Guo teaches wherein the period is started at a timing offset after the repetitions of the UL transmission is started (claim 13, paragraph 1 teaches this limitation).
In response to claim 13, 
Guo teaches wherein the timing offset is one Transmission Time Interval (TTI) (claim 15, paragraph 1 teaches this limitation).
In response to claim 14, 
Guo teaches wherein the repetitions of the UL transmission last more than one TTI (claim 18, paragraph 1 teaches this limitation).
In response to claim 15, 
Guo teaches further comprising monitoring a Downlink (DL) control signaling for the puncturing indication (claim 12, paragraph 4 teaches this limitation).
In response to claim 16, 
Guo teaches wherein monitoring the DL control signaling occurs during the period (claim 12, paragraph 4 teaches this limitation).


In response to claim 17, 
Guo teaches wherein the DL control signaling is transmitted on Physical Downlink Control Channel (PDCCH) (claim 19, paragraph 1 teaches this limitation). 
In response to claim 18, 
Guo teaches wherein the DL control signaling indicates an identity of a Hybrid Automatic Repeat Request (HARQ) process, wherein the remaining repetitions of the UL transmission, transmitted by or is to be transmitted by the HARQ process, is stopped (claim 16, paragraph 1 teaches this limitation).
In response to claim 19, 
Guo teaches wherein the period ends in response to an end of the repetitions of the UL transmission (claim 17, paragraph 1 teaches this limitation).
In response to claim 20, 
Guo teaches wherein length of the period is based on repetition times of the UL transmission (claim 22, paragraph 1 teaches this limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20200196302………………paragraphs 75 and 86.
20130242919………………. paragraphs 118-119.
20180176806………………. paragraphs 141 and 176.
20180338319…………………paragraphs 109-110, 114, 125, 140, 152 and 164.
20110053625………………. paragraphs 189.
20170195088………………. paragraphs 46.
20130315142………………. paragraph 40.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466         



/DIANE L LO/Primary Examiner, Art Unit 2466